PER CURIAM.
Esther Rivera appeals from an order denying her motion for credit for jail time served (363 days) and for the time she spent on community control (300 days). The record confirms that the Department of Corrections has already awarded Rivera 363 days credit for jail time served.1 She is also entitled to no credit for the days served while on community control. See § 948.06(3), Fla. Stat. (2004); State v. Cregan, 908 So.2d 387, 391 (Fla.2005)(citing section 948.06(3) to support its holding “that a defendant who violates the conditions of community control cannot be given credit against a subsequent term of incarceration for the time spent in community control”); Griffin v. State, 838 So.2d 1218, 1220 (Fla. 3d DCA 2003)(holding that “Florida law dictates that credit cannot be given for time served on community control”).
The order on appeal is affirmed.

. In fact, she was awarded 365 days, two more days than she claims are due.